                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
                                                                                          FILED
                                                                                      2019 MAR 19 P 12: 58
JANE DOE,                                                                            J.S. DISTRICT COURT
               Plaintiff,                                  c~ 1~c;:~l~~~~j::               1
                                                                                           ;;   1:,wrn CT.
v.

CENTRAL CONNECTICUT STATE
UNIVERSITY, CURTIS LOLLAR,
GREGORY SNEED, EDWARD
DERCOLE, CHRISTOPHER
CERVONI, RAMON BAEZ, in their
individual capacities,

               Defendants.                                 March 19, 2019


PLAINTIFF'S MOTION TO SEAL THE ACCOMPANYING MEMORANDUM OF LAW,
    PLAINTIFF'S MEMORANDUM IN SUPPORT OF PLAINTIFF'S MOTION TO
   PROCEED USING THE PSEUDONYM "JANE DOE," AND PORTIONS OF THE
                            COMPLAINT

       Plaintiff, by and through counsel, moves to seal (a) her accompanying memorandum oflaw,

(b) her Memorandum in Support of Plaintiffs Motion to Proceed Under Pseudonym "Jane Doe,"

and (c) limited portions of the Complaint that contain identifying information about her. An

accompanying memorandum is submitted in support of this motion.           As the memorandum

demonstrates, sealing such information "is supported by clear and compelling reasons and is

narrowly tailored to serve those reasons." D. Conn. L. Civ. R. 5(e)3. The Court should therefore

grant this motion.

                                             ***
                                                      RESPECTFULLY SUBMITTED,
                                                      THE PLAINTIFF

                                              By: _   __,
                                                       {"""' _- _ T_
                                                          )p,,t>.. . _ Z~.0=.,.dti"'"'--=--"ua::.....·_ a:..=~-<..:
                                                                                                              .r1- =-)'---_
                                                      Nina T. Pirrotti (ct26792)
                                                      Joshua R. Goodbaum (ct28834)
                                                      Elisabeth J. Lee (ct30652)
                                                      GARRISON, LEVIN-EPSTEIN,
                                                            FITZGERALD & PIRROTTI, P.C.
                                                      405 Orange Street
                                                      New Haven, Connecticut 06511
                                                      Tel: (203) 777-4425
                                                      Fax: (203) 776-3965
                                                      npirrotti@garrisonlaw.com
                                                      j goodbaum@garrisonlaw.com
                                                      elee@garrisonlaw.com



                                 CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing was manually filed with the District Court for

the District of Connecticut on the 19th day of March, 2019, and upon service of the Summons of

Complaint to each party, a copy of the foregoing will be, within a reasonable period of time, served

on each party or its counsel by electronic means or first-class mail, postage prepaid.




                                                            Nina T. Pirrotti




                                                 2
